FILED	
                                                                                  United	States	Court	of	Appeals	
                                                 UNITED STATES COURT OF APPEALS           Tenth	Circuit	
                                                                                                 	
                                                    FOR THE TENTH CIRCUIT            September	30,	2016	
                                                _________________________________                	
                                                                                     Elisabeth	A.	Shumaker	
                                                                                          Clerk	of	Court	
UNITED STATES OF AMERICA,

            Plaintiff - Appellee,

v.                                                                              No. 15-1457
                                                                      (D.C. No. 1:14-CR-00295-PAB-1)
ERIC EUGENE HARTWELL,                                                             (D. Colo.)

            Defendant - Appellant.
                            _________________________________

                                                    ORDER AND JUDGMENT*
                                                _________________________________

Before LUCERO, MATHESON, and BACHARACH, Circuit Judges.
                 _________________________________

             A jury convicted Eric Eugene Hartwell of (1) escape from a halfway house under

18 U.S.C. § 751(a) and (2) failure to register as a sex offender under 18 U.S.C. § 2250(a).

The district court sentenced him to 120 months in prison. On appeal, he argues the

district court erred (1) at trial, when it admitted as impeachment evidence his 2007

conviction for failure to register as a sex offender, and (2) at sentencing, when it failed to

group the two trial convictions in determining his advisory United States Sentencing

																																																								
             *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It may
be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.


	
	


Guidelines (“U.S.S.G.”) range. Exercising jurisdiction under 28 U.S.C. § 1291 and 18

U.S.C. § 3742(a), we affirm.

1. Use of Mr. Hartwell’s 2007 conviction to impeach his credibility

       The Government twice asked the district court to allow it to use the 2007

conviction. The court denied its first request to present the conviction under Federal Rule

of Evidence 404(b). At the end of its case-in-chief, the Government argued the

conviction could be used to impeach Mr. Hartwell under Rule 609. The court agreed.

When Mr. Hartwell testified, his counsel elicited testimony about the conviction. On

cross-examination, the Government used it to impeach his credibility.

       The Government argues that Mr. Hartwell waived objection to its use of the 2007

conviction on cross-examination because he had testified about it on direct examination.

We agree. Although Mr. Hartwell had objected to the Government’s request to use the

conviction under Rule 609, he chose to introduce it preemptively during his direct

examination. In Ohler v. United States, 529 U.S. 753 (2000), the Supreme Court said

that “a defendant who preemptively introduces evidence of a prior conviction on direct

examination may not on appeal claim that the admission of such evidence was error.” Id.

at 760. Accord United States v. McConnel, 464 F.3d 1152, 1162 (10th Cir. 2006); United

States v. Wagoner Cty. Real Estate 278 F.3d 1091, 1099 (10th Cir. 2002). This is so even

where, as here, the party already had objected to the evidence. See Ohler, 529 U.S. at




                                           ‐	2	‐	
	
	


754-58; 1 Mark S. Brodin & Joseph M. McLaughlin, Weinstein’s Federal Evidence

§ 103.15 at 103-31-32 (2d ed. 2016). We affirm on the basis of this authority.1

2. Failure to group the trial convictions under U.S.S.G. § 3D1.2

             Mr. Hartwell’s argument about failure to group his convictions challenges the

procedural reasonableness of his sentence, which we review for abuse of discretion, Gall

v. United States, 552 U.S. 38, 46 (2007); United States v. Worku, 800 F.3d 1195, 1201

(10th Cir. 2015), and “under which we review de novo the district court's legal

conclusions regarding the [G]uidelines and review its factual findings for clear error,”

United States v. Gantt, 679 F.3d 1240, 1246 (10th Cir. 2012). “An error of law is per se

an abuse of discretion.” United States v. Lopez–Avila, 665 F.3d 1216, 1219 (10th

Cir.2011) (citing Koon v. United States, 518 U.S. 81, 100 (1996) (“A district court by

definition abuses its discretion when it makes an error of law.”)). As the parties agree,

the district court’s ruling on grouping the offenses for sentencing is an “interpretation and

application of the sentencing guidelines” that we review de novo. United States v. Baeza-

Suchil, 52 F.3d 898, 899 (10th Cir. 1995) (reviewing de novo the district court’s refusal

to group counts under § 3D1.2).

             U.S.S.G. § 3D1.2 provides that “[a]ll counts involving substantially the same harm

shall be grouped together into a single Group.” The Government argues that because

§ 3D1.2(d) provides that certain offenses are “[s]pecifically excluded from the operation

of this subsection,” including “§ 2P1.1,” the escape offense Guideline, Mr. Hartwell’s
																																																								
             1
                 	In   his reply brief, Mr. Hartwell agrees that Ohler applies to this issue. Reply Br.
at 1.
             	

                                                           ‐	3	‐	
	
	


convictions “are excluded from operation of the grouping rules,” Aplee Br. at 6, and that

“convictions for escape are not subject to these grouping rules,” id. at 18. But this

argument alone does not resolve the issue. Application Note 1 to § 3 D1.2 provides that

“[c]ounts are to be grouped together into a single Group if any one or more of the

subsections provide for such grouping.” (Emphasis added.)2 We thus must also consider

§ 3D1.2 subsections (a), (b), and (c).

             Mr. Hartwell’s brief concentrates on subsections (a) and (b). “Counts involve

substantially the same harm” under subsection (a) when they “involve the same victim

and the same act or transaction,” § 3D1.2(a), and under subsection (b) when they

“involve the same victim and two or more acts or transactions connected by a common

criminal objective or constituting part of a common scheme or plan,” § 3D1.2(b). Here,

where no identifiable person was the victim of either the escape or failure to register

crimes, Application Note 2 states that “victim” under these subsections “is the societal

interest that is harmed,” and “the counts are grouped together when the societal interests

that are harmed are closely related.”

             The district court found that the societal interests underlying the two counts here

were not closely related. As for the escape offense, the court recognized societal interests

in (1) punishment for failure to fulfill a sentence and (2) avoiding danger to those

involved or who are proximate to taking an escapee into custody. As for failure to
																																																								
             2
               	Mr.
            Hartwell also points out, id., that the last sentence of § 3D1.2(d) states:
“Exclusion of an offense from grouping under this subsection does not necessarily
preclude grouping under another subsection.”


                                                           ‐	4	‐	
	
	


register as a sex offender, the court recognized societal interests in tracking and

supervising the offender. ROA, Vol. III at 758-59. See 42 U.S.C. § 16901 (“[T]o protect

the public from sex offenders and offenders against children, and in response to the

vicious attacks by violent predators against the victims listed below, Congress . . .

establishes a comprehensive national system for the registration of those offenders.”).

       Although these offenses, like the criminal law generally, share the objective of

protecting the public, we cannot say the district court erred in determining that the

societal interests underlying the offenses here are distinct. See Baeza-Suchil, 52 F.3d at

900 (rejecting that counts qualify for grouping because “the offenses implicate the

societal interest in prohibiting criminal conduct by convicted felons”).

       Mr. Hartwell argues that, because his escape and failure to register were factually

linked, the district court should have focused on whether the criminal conduct underlying

the two convictions harmed closely related societal interests rather than whether the

offenses generally protect closely related societal interests. Aplt. Br. at 21-23; Reply Br.

at 5-6. This court applied the latter approach in Baeza-Suchil, analyzing the general

societal interests of the aggravated illegal reentry offense and the felony possession of a

firearm. See 52 F.3d at 900 (holding societal interest in enforcing immigration law is

distinct from the interest in regulating firearms). But even considering the harms based

on the facts of this case, Mr. Hartwell’s escape implicated different societal interests than

his failure to register.

       Subsection (c) states that “[c]ounts involve substantially the same harm” when

“one of the counts embodies conduct that is treated as a specific offense characteristic in,

                                            ‐	5	‐	
	
	


or other adjustment to, the guideline applicable to another of the counts.” This subsection

does not apply to the counts in this case, and Mr. Hartwell does not argue otherwise.

       For the foregoing reasons, the district court did not err in failing to group the

offenses.

                                        * * * *

       We affirm Mr. Hartwell’s convictions and sentence.

                                               ENTERED FOR THE COURT,



                                               Scott M. Matheson, Jr.
                                               Circuit Judge




                                             ‐	6	‐